UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54571 (Commission File Number) SWINGPLANE VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2919616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alcantara 200, piso 6, Las Condes, Santiago, Chile (Address of principal executive offices) (Zip Code) (800) 373-0537 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 435,000,000 shares of common stock outstanding as of February 1, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) of Swingplane Ventures, Inc., amends our interim report on Form 10-Q for the six month period ended December 31, 2012 as filed with the Securities and Exchange Commission on February 8, 2013, and is being filed to make the following amendments: To amend the Company’s treatment of amounts expended with respect to certain Mineral Property Option agreements fully disclosed in Note 3 to reclassify from prepaid expenses to exploration expenses and accrued liabilities, as applicable.This adjustment in accounting policy has been reflected in the Balance Sheets, Statements of Operations, Statements of Changes in Stockholders’ Deficit and Statements of Cash Flows as of December 31, 2012; To augment the disclosure included in Note 2 – Summary of Significant Accounting Policies to include a discussion of our policy for recording Mineral Property Option and Development Costs; To augment the disclosure contained in Note 3 – Mineral Property Agreements to clarify amounts recorded exploration expenses and/or accrued liabilities, and to clarify the accounting treatment of certain amounts expended under the terms of the Option Agreement discussed therein; To amend Note 4, Prepaid Expenses, to eliminate amounts previously recorded as Advances under the Mineral Property Option agreements: and, To include in Note 7 – Related Party Transactions, detail on a transaction with a related party, the narrative for which was previously omitted in error. Item 2. Management's Discussion and Analysis has been updated to reflect the aforementioned changes to the financial statements included herein. Other than as set out above, no other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date(s), and does not modify or update in any way disclosures made in the original Form 10-Q. 2 SWINGPLANE VENTURES, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 3 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended December 31, 2012, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2013.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012 as filed with the Securities and Exchange Commission onSeptember 28, 2012. Page Unaudited Financial Statements F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Deficit F-4 Statements of Cash Flows F-5 Notes to Unaudited Financial Statements F-6 to F-12 4 SWINGPLANE VENTURES, INC. (A Development Stage Corporation) INTERIM FINANCIAL STATEMENTS (Stated in US Dollars) (RESTATED) (UNAUDITED) F-1 SWINGPLANE VENTURES, INC. (An Exploration Stage Corporation) BALANCE SHEETS (Restated) December 31, June 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accounts payable – related party - Accrued Interest - Short Term Loans - Total Current Liabilities: STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock; $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.001 par value; 550,000,000 shares authorized; 435,000,000 and 472,500,000 shares issued and outstanding as at December 31, 2012 and June 30, 2012 respectively Shares held for cancellation ) - Additional Paid-in Capital ) ) Accumulated deficit during the development stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ Equity (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements F-2 SWINGPLANE VENTURES, INC. (An Exploration Stage Corporation) STATEMENTS OF OPERATIONS (Restated) (Unaudited) Cumulative from Inception, June 24, 2010 Three Months Ended Six Months Ended Through December 31, December 31 December 31, December 31, December 31, Revenues Sales $
